Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 1 of 36 PageID #: 2407




 UNITED STATES DISTRICT COURT                        NOT FOR PUBLICATION
 EASTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                           Plaintiff,

             – against –                          MEMORANDUM & ORDER

 CONFIDENCE, U.S.A., INC., HELEN                     19–CV–3073 (ERK) (SIL)
 CHIAN, AND JIM CHAO

                           Defendants.


 KORMAN, J.:

       Plaintiff United States of America (“plaintiff”) moves for summary judgment

 on its complaint seeking a permanent injunction against defendants Confidence,

 U.S.A., Inc. (“Confidence”), Helen Chian, and Jim Chao for continuing violations

 under the Food Drug and Cosmetic Act (“FDCA”). Specifically, plaintiff argues

 that defendants violate the FDCA by distributing adulterated dietary supplements in

 interstate commerce and by causing their dietary supplements to become adulterated

 while holding them for sale after shipment of one or more of their components in

 interstate commerce. See 21 U.SC. §§ 331(a), (k).

       Plaintiff argues that defendants’ products are adulterated as a matter of law

 because defendants violate current good manufacturing practice (“cGMP”)

 regulations that govern the production and distribution of dietary supplements. In

                                         1
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 2 of 36 PageID #: 2408




 particular, plaintiff claims that numerous FDA inspections over the past decade have

 revealed that defendants fail to properly establish criteria for determining the identity

 and purity of the ingredients in their products. Plaintiff also claims that the testing

 methods that defendants use are inadequate to verify that the ingredients in

 defendants’ supplements are what they purport to be. Given the long history of

 defendants’ compliance failures, plaintiff seeks a permanent injunction barring

 defendants from manufacturing and distributing dietary supplements in interstate

 commerce until they can demonstrate that their practices are in compliance with the

 law. I have carefully reviewed the language of the proposed injunction that plaintiff

 requests and, subject to the caveat discussed in the conclusion of this order, I grant

 plaintiff’s motion.

                                   BACKGROUND

       Confidence is a New York corporation, founded and operated by Chian and

 Chao, which manufactures and distributes dietary supplements out of Port

 Washington. ECF No. 25 ¶¶ A1–2, 7. Chao also owns the Herbal Store, which is a

 Flushing-based retail vitamin and dietary supplement store that sells products

 manufactured by Confidence. Id. ¶¶ A17, B6. Defendants distribute Confidence’s

 products throughout the United States and internationally, primarily to Chinese-

 speaking communities. Id. ¶ A24, B7.




                                            2
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 3 of 36 PageID #: 2409




        For the past decade, the Food and Drug Administration (“FDA”) has issued

 multiple warnings to defendants that their manufacturing and distribution practices

 violate the FDCA. Plaintiff argues that “despite multiple inspections, an agency

 Warning Letter, and a civil in rem seizure,” defendants have failed to make the

 necessary corrections and that this history of failed compliance requires a permanent

 injunction to ensure that violations of the FDCA do not continue. ECF No. 21 at 7.

 Defendants respond that the FDA’s last inspection of Confidence’s facilities was

 over two years ago and that Confidence has since implemented voluntary measures

 to verify that it is in compliance with FDA regulations. ECF No. 24 at 5–6. They

 argue that because plaintiff is “relying on stale and erroneous FDA inspectional

 observations, ignoring significant improvements implemented by Confidence which

 show that any alleged violations will not recur, summary judgment must be denied

 and a permanent injunction is inappropriate.” Id. at 7. Before describing defendants’

 alleged history of noncompliance and the purported remedial measures they have

 taken, an explanation of the regulatory background in which they operate is

 necessary.

       A. Statutory and Regulatory Background

       The manufacture and distribution of dietary supplements in interstate

 commerce is regulated by the FDCA, 21 U.S.C. § 301 et seq. The FDCA defines a

 dietary supplement as “a product . . . intended to supplement the diet” that contains,


                                           3
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 4 of 36 PageID #: 2410




 inter alia, “a vitamin; a mineral; an herb or other botanical; an amino acid; [or] a

 dietary substance for use by man to supplement the diet by increasing the total

 dietary intake.” Id. § 321(ff). A dietary supplement is also “not represented for use

 as a conventional food or as a sole item of a meal or the diet” and is “labeled as a

 dietary supplement.” Id. With exceptions not applicable here, “a dietary supplement

 shall be deemed a food within the meaning of” the FDCA. Id.

       The FDCA prohibits the distribution in interstate commerce of articles of

 food—including dietary supplements—that are adulterated, as well as the

 commission of any act that results in articles of food becoming adulterated while

 being held for sale after shipment of their components in interstate commerce. Id.

 §§ 331(a), (k). A dietary supplement is deemed to be adulterated if it has been

 “prepared, packed, or held under conditions that do not meet current good

 manufacturing practice regulations.” Id. § 342(g)(1). Congress has delegated the

 authority to promulgate cGMP regulations to the Secretary of Health and Human

 Services, who oversees the FDA. Id. § 342(g)(2); Nutritional Health All. v. FDA,

 318 F.3d 92, 99 n.8 (2d Cir. 2003). The cGMP regulations for dietary supplements

 are set forth in 21 C.F.R. Part 111. These regulations “aim to ensure that a dietary

 supplement is what it says it is—that it has the identity, purity, strength, and

 composition it is represented to have.” United States v. Cole, 84 F. Supp. 3d 1159,

 1167 (D. Or. 2015).


                                          4
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 5 of 36 PageID #: 2411




       To guarantee that a dietary supplement is what it says it is, manufacturers must

 establish identity, strength, purity, and composition specifications for each

 component used in the dietary supplement and ensure that every shipment of the

 component meets the specifications before using it in the manufacturing process. 21

 C.F.R. §§ 111.70(b); 111.75(a). The manufacturer of a supplement must verify the

 identity of dietary ingredients (such as a vitamin or mineral) by appropriate testing

 before using the ingredient unless it receives an exemption from the FDA. Id. §

 111.75(a)(1). The manufacturer can verify the identity of non-dietary ingredients

 (e.g., flavoring and coloring), as well as specifications of dietary ingredients other

 than identity, by appropriate testing or by relying on a certificate of analysis of a

 properly qualified supplier. 21 § C.F.R. 111.75(a)(2); see also Final Rule, Current

 Good Manufacturing Practice in Manufacturing, Packaging, Labeling, or Holding

 Operations for Dietary Supplements, 72 Fed. Reg. 34,752, 34,835 (June 25, 2007).

       In addition to establishing and verifying identity, purity, strength, and

 composition specifications with respect to the components of a dietary supplement,

 a manufacturer must establish and verify such specifications in finished products as

 well. 21 C.F.R. §§ 111.70(e), 111.75(c). If there is no scientifically valid method

 for verifying a certain specification in a finished product, the manufacturer may

 exempt the specification from being tested. 21 C.F.R. § 111.75(d)(1). For a finished

 product to qualify for this verification exemption, a company’s quality control


                                           5
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 6 of 36 PageID #: 2412




 personnel must adequately document that there is no scientifically valid method for

 verifying the exempted specification in the finished product. Id. They must also

 document how the manufacturer will ensure that the product specification is met

 absent testing in the finished product. Id.

       When a manufacturer’s product fails to meet a specification, quality control

 personnel must conduct a review of the finished product and decide whether the

 product can be remedied or must be rejected. 21 C.F.R. § 111.113. Quality control

 personnel must establish and follow written procedures for their product review and

 disposition decisions, and they must document their work to ensure effective review.

 Id. §§ 111.103, 111.105.

       B. Confidence’s History of cGMP Violations

       Since 2010, the FDA has inspected Confidence six times, with the most recent

 inspection concluding on August 10, 2018. ECF No. 23-4; ECF No. 25 at ¶ A45.

 At the close of each inspection, the FDA observed violations of the cGMP

 regulations and notified defendants about Confidence’s compliance shortfalls. ECF

 Nos. 23-13; 23-27; 23-34; 23-43; 23-46; 23-50. The FDA has repeatedly warned

 defendants of the consequences of failing to comply with the cGMP regulations. On

 July 7, 2011, the FDA sent a Warning Letter to Confidence, stating that failure to

 promptly correct violations could result in enforcement action, including product

 seizure or an injunction. ECF No. 23-48. In 2012, the FDA instituted a civil


                                           6
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 7 of 36 PageID #: 2413




 forfeiture action against Confidence based on its failure to remediate previously

 observed violations, specifically the failure to:

           • ensure that its finished batches met product specifications (21 C.F.R. §
             111.75(c));

           • conduct appropriate tests to verify the identity of any product ingredient
             (Id. § 111.75(a)(1)(i));

           • establish component specifications for the capsules used with the
             dietary supplements (Id. § 111.70(b));

           • establish specifications for product labels or packaging (Id.§
             111.70(d)); and

           • maintain documentation for how suppliers of component ingredients
             are qualified and establish that the suppliers’ certificates of analysis
             were reliable. (Id.§ 111.75(a)(2))
  ECF No. 23-41 ¶¶ 17–18. Pursuant to the forfeiture action, the U.S. Marshals

 Service seized products with an estimated value of $60,000 from Confidence. ECF

 No. 25 ¶ A80. After Confidence defaulted, Judge Spatt ordered the forfeiture of five

 dietary supplements that were the subject of the FDA’s complaint on the ground that

 those supplements were adulterated within the meaning of the FDCA. ECF No. 23-

 35.

       Even after the forfeiture action concluded, the FDA continued to find cGMP

 violations at Confidence’s facilities. Specifically, the FDA conducted an inspection

 from December 2016 to January 2017 (the “2017 Inspection”) and a follow-up

 inspection in August 2018 (the “2018 Inspection”). At the conclusion of each of

                                            7
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 8 of 36 PageID #: 2414




 these inspections, FDA investigators issued a List of Inspectional Observations,

 which identified cGMP regulation violations. ECF Nos. 23-13, 23-27. Plaintiff

 argues that violations of the following regulations justify the imposition of an

 injunction.

          1. Failure to Establish Finished Product Specifications

       The FDA concluded that defendants failed to establish specifications for the

 identity, purity, strength, and composition of their finished dietary supplements as

 required by 21 C.F.R. § 111.70(e). In particular, during the 2017 Inspection,

 investigators found that four products located at the Herbal Store—Vit-Prostate, Vit-

 Milk Cal, Vit-CalCitrate, and Zinc Balance—lacked any product specifications at

 all and received no testing. ECF Nos. 23-18 at 15-16, 23-32 at ¶ 30. Chao told

 investigators that these four products were “prototypes and only manufactured in

 small batches (6-12 bottles) for advertisement purposes only.” ECF No. 23-18 at

 16. Indeed, defendants still maintain that these four products were found by FDA

 inspectors in a box mixed with Christmas decorations outside the retail area of the

 store and were only to be used for photo shoots and not intended for human

 consumption. ECF Nos. 26 ¶ 60, 27 ¶ 28. Yet, in its inspection report, the FDA

 explained that it was able to obtain an archive of Confidence’s website, which

 showed that three of these untested products were offered for sale from 2015–2016




                                          8
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 9 of 36 PageID #: 2415




 and that pictures from a previous inspection showed one of the products offered for

 sale at the Herbal Store. ECF No. 23-18 at 16.

       The FDA also observed during the 2017 Inspection that Confidence failed to

 create reference standards for the products Colon Cleanse, Liver Defense, Herbal

 Slim I, and Libido Boost. ECF No. 23-2 ¶ 18A. A reference standard is used as a

 point of comparison to verify the identity and purity of the product. Rather than

 provide the FDA with the reference standards that Confidence used to ensure that its

 products were what they purported to be, the documentation for these products

 simply stated that they “conform[ed] to library spectra.” See ECF Nos. 23-19 at 15,

 23-20 at 14, 23-21 at 15, 23-22 at 15. Accordingly, plaintiff argues that defendants

 failed to establish adequate specifications for these four products. ECF No. 21 at

 17.   Confidence claims that it has since discontinued production of these

 supplements. ECF No. 25 ¶ B50.

          2. Failure to Properly Test Dietary Ingredients

       Plaintiff also argues that defendants failed to conduct appropriate testing to

 verify the identity of dietary ingredients as required by 21 C.F.R. § 111.75(a)(1).

 ECF No. 21 at 17. Specifically, Confidence documented that it used three types of

 tests to verify the ingredients it used to manufacture its dietary supplements: (i)

 Fourier-Transform Infrared Spectroscopy (“FTIR”); (ii) organoleptic analysis; and

 (iii) turbidity testing. ECF Nos. 23-2 ¶18, 23-32 ¶ 33. According to the FDA,


                                          9
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 10 of 36 PageID #: 2416




  Confidence did not carry out these tests in an appropriate fashion, which resulted in

  it not being able to determine the identity or purity of the ingredients that it put into

  its products for distribution to consumers. ECF No. 21 at 18. A description of each

  of these three tests and how they were employed by Confidence follows.

        FTIR

        FTIR measures absorption of infrared radiation in a tested material and

  produces a “spectrum,” which is the equivalent of a molecular “fingerprint.” ECF

  No. 23-32 ¶ 33a. If used correctly, FTIR can verify the identity of a dietary

  ingredient by comparing the spectrum of the ingredient with the spectrum of a

  reference standard. Id. If there is a match between tested ingredient and the

  reference standard, then a manufacturer can verify that the ingredient is what it

  purports to be. Id. In order to carry out such a verification, a manufacturer must

  either develop its own reference standard from a dietary ingredient of known purity

  or obtain a reference identity standard from a recognized standards library. Id. That

  was not what defendants did. Instead, defendants compared their ingredients against

  reference standards provided by the same third-party Chinese supplier that sold them

  the ingredients they were testing. Id. ¶ 35; ECF No. 23-18 at 17–18. The FDA

  concluded that defendants did not confirm the accuracy of the Chinese-supplied

  reference standard and thus could not verify that the ingredients received from the

  supplier were what they purported to be. Id.


                                             10
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 11 of 36 PageID #: 2417




         In their response to the 2017 Inspection, defendants explained that materials

  used in the Traditional Chinese Medicine products it manufactured could not be

  identified accurately using a commercially available reference standard. ECF No.

  23-31 at 9. Consequently, defendants admitted that they used the samples provided

  by their supplier as a reference standard and argued that they were permitted to do

  so because they qualified the supplier by confirming the reliability of the supplier’s

  testing of its ingredients, and they relied on the supplier’s certificate of analysis of

  those ingredients. Id. at 6–9. But to support this position, defendants cited the

  inapposite 21 § C.F.R. 111.75(a)(2), which only permits a dietary supplement

  manufacturer to rely on the certificate of analysis of a qualified supplier to verify the

  identity of a non-dietary component.1

        Despite its warning that Confidence was using FTIR incorrectly to verify the

  identity of dietary ingredients in its supplements, the FDA discovered similar issues

  in its follow-up 2018 Inspection. The inspection revealed that Confidence used

  FTIR to verify the ingredient hyaluronic acid by comparing the incoming lot of


  1
   See also Final Rule, Current Good Manufacturing Practice in Manufacturing,
  Packaging, Labeling or Holding Operations for Dietary Supplements, 72 Fed. Reg.
  34,752, 34,835 (June 25, 2007) (“(1) Each manufacturer must confirm the identity
  of each component prior to use (you must test or examine dietary ingredients to
  verify the identity, but may rely on a certificate of analysis to confirm the identity
  of components other than dietary ingredients) and (2) each company must confirm
  other required specifications for components prior to use, either by relying upon a
  certificate of analysis or by testing or examining the component.”) (emphasis
  added).
                                             11
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 12 of 36 PageID #: 2418




  hyaluronic acid to a prior lot of the same ingredient. ECF No. 25 ¶ A58. The FDA

  found that, because Confidence did not develop its own reference standard for

  hyaluronic acid or obtain a reference standard from a recognized standards library,

  it could only verify that the ingredient it was testing was the same as the ingredient

  in the prior lot and not that it was actually hyaluronic acid. ECF No. 23-32 ¶ 33.

  Indeed, Confidence admitted to the FDA, in response to the 2018 Inspection

  findings, that it “used its earlier lot of Hyaluronic Acid as a reference standard . . .

  because until earlier this year, there was no commercially available primary or

  secondary reference standard” for the ingredient. ECF No. 23-16 at 5. Yet at the

  same time, Confidence represented to the FDA that it was able to obtain an

  acceptable reference standard on August 16, 2018—only six days after the FDA’s

  inspection concluded—which indicates that it would have been able to obtain that

  reference standard before the 2018 Inspection. Id. Moreover, Confidence admitted

  that tests conducted by an outside laboratory found “inflated levels of Hyaluronic

  Acid” in its dietary supplement “due to interference with other substances in the

  product.” Id. Confidence represents that it has discontinued production of the

  supplement that contained hyaluronic acid. ECF No. 25 ¶ B51.

        Organoleptic Testing

        In addition to FTIR, Confidence engaged in organoleptic analysis to verify

  certain ingredients. Organoleptic testing is an examination of an ingredient based


                                            12
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 13 of 36 PageID #: 2419




  on sight, taste, touch and smell. ECF No. 23-32 ¶ 33b. With adequate training and

  experience, organoleptic testing may be appropriate to verify some substances that

  can be easily identified by sensory means—such as whole or coarsely cut botanical

  parts. Id. The FDA contends that it is much more difficult to use organoleptic testing

  to differentiate between extracts of a dietary ingredient at different concentrations,

  which is how such testing was employed by Confidence. Id. Confidence admits

  that it relied on organoleptic testing to verify two ingredients, Poria Mushroom

  Extract 10:1 and Codonopsis Root Extract 5:1. ECF No. 25 ¶ A71. The FDA found

  that, because of the nature of these extracts, Confidence could not confirm their

  identity by using the organoleptic testing method. ECF No. 23-32 ¶ 33b.

        Defendants respond by arguing that organoleptic testing was appropriately

  used at Confidence and was undertaken by a qualified analyst. ECF No. 27 ¶ 16.

  To support this position, defendants submit their analyst’s resume as part of the

  record. ECF No. 27-1. But the analyst’s resume does not state that he is trained or

  qualified in conducting organoleptic testing of herb or botanical extracts. Id.

  Defendants also represent that organoleptic testing is no longer used at Confidence

  to identify ingredients and is now used only in a limited capacity to test the visual

  appearance of a finished product. ECF No. 25 ¶ B32.

        Turbidity Testing




                                           13
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 14 of 36 PageID #: 2420




        Finally, Confidence used turbidity testing to identify the ingredient Ginger

  Root 10:1. ECF No. 25 ¶ A72. Turbidity testing measures the cloudiness of a

  solution as a way of determining whether a substance is what it purports to be. ECF

  No. 23-32 ¶ 33c. According to the FDA, this type of testing alone is insufficient to

  confirm the identity of certain extracts like Ginger Root 10:1 because extraneous

  material in the tested substance can cause an inaccurate result. Id. Consequently,

  the FDA inspectors concluded that Confidence could not verify the identity of

  Ginger Root 10:1 by using this testing method. Id. Defendants admit that turbidity

  testing was used to identify this ingredient in its Liver Defense supplement, which

  was primarily produced for export and was discontinued in November 2017. ECF

  No. 25 ¶¶ B33–35.

           3. Failure to Verify Finished Product Specifications

        Plaintiff also argues that defendants have failed to verify that their finished

  dietary supplement products met specifications, in violation of 21 C.F.R. §

  111.75(c). Specifically, plaintiff alleges, and defendants admit, that Confidence did

  not verify the presence of dietary ingredients in supplements that contain

  “proprietary blends.” ECF No. 25 ¶ A73. A proprietary blend is “a combination of

  ingredients used exclusively by one supplement manufacturer.” 2 During the 2017


  2
   WebMD, FAQs About Dietary Supplements, https://www.webmd.com/vitamins-
  and-supplements/supplement-faq#1 (last visited Jan. 28, 2021).

                                           14
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 15 of 36 PageID #: 2421




  Inspection, the FDA found that defendants did not have documentation to establish

  how product specifications for proprietary blends could be met without such

  verification. ECF Nos. 23-18 at 15–16, 23-32 ¶ 35. During the follow-up 2018

  Inspection, FDA inspectors observed that defendants similarly failed to verify the

  presence of dietary ingredients in their supplement Ultra Dunaliella. Id.; ECF No.

  23-4 at 11.

        Defendants contend that “[a]ll proprietary blends related to products in FDA

  inspections have been discontinued.” ECF No. 25 ¶ B53. Nevertheless, a review of

  Confidence’s website demonstrates that it currently uses proprietary blends in other

  products such as “Cleanser Max” and “Prostate-7.”3 Defendants also state that

  although they did not verify the presence of dietary ingredients in finished dietary

  supplement proprietary blends, they “did document how product specifications for

  the ‘proprietary blends’ in question could be met with[out]4 verification.” Id.


  3
    See http://www.confidenceusa.com/eshop/ (last visited Jan. 28, 2021). “[A] court
  may take judicial notice of information publicly announced on a party’s website, as
  long as the website’s authenticity is not in dispute and it is capable of accurate and
  ready determination.” Wells Fargo Bank v. Wrights Mill Holdings, 127 F. Supp. 3d
  156, 167 (S.D.N.Y. 2015) (internal quotation omitted).
  4
    There appears to be a typographical error in defendants’ papers in which they
  mistakenly use the phrase “with verification” when what they really mean is
  “without verification.” Defendants seem to be arguing that 21 C.F.R. §111.75(d) is
  applicable to their proprietary blends. See ECF No. 28 ¶¶ 48–49. Under 21 C.F.R.
  § 111.75(d), a manufacturer may exempt one or more product specifications from
  the verification requirements of §111.75(c) if “there is no scientifically valid method

                                            15
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 16 of 36 PageID #: 2422




  Specifically, defendants point to reference standards that they received from their

  Chinese supplier that they could use to identify ingredients in the proprietary blends.

  Id. They also rely on a declaration from an expert, which states that “[t]here are no

  scientifically analytical methods available to quantitate these blends in the finished

  product so [Confidence is] reliant on process controls,” to ensure that specifications

  are met in the finished product, which is permitted by the cGMP regulations. ECF

  No. 28 ¶¶ 48–49; see 21 C.F.R. §111.75(d).

        With respect to Confidence’s failure to verify the ingredients in Ultra

  Dunaliella, Jessie Huang, Confidence’s Quality Control and Assurance Manager,

  told investigators that Ultra Dunaliella was a “prototype” and was only

  manufactured in a small batch to see how it would perform in sales. ECF No. 23-4

  at 11. Confidence’s attorney claimed that the product was manufactured for sale in

  China and that it was ultimately destroyed because the Chinese customer was unable

  to obtain an import certificate. Id. Confidence, however, had no purchase orders,

  invoices, or other documents to confirm that the product was manufactured for a

  Chinese customer, and Chao claimed that he made the product at the request of the

  customer via telephone. Id.


  for testing or examining such exempted product specification at the finished batch
  stage,” so long as it documents how “any component and in-process testing,
  examination, or monitoring, and any other information, will ensure that such
  exempted product specification is met without verification through periodic testing
  of the finished batch.” (emphasis added).
                                            16
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 17 of 36 PageID #: 2423




        Plaintiff also argues that defendants violated 21 C.F.R. § 111.75(c) based on

  their use of a “rotational testing plan.” ECF No. 21 at 22. Under this plan,

  Confidence would choose a single ingredient in its finished products and test

  whether that ingredient was present in the appropriate purity, strength, and

  composition. ECF No. 25 ¶¶ A59–60. If the ingredient passed the test, then the

  whole lot of the finished product was released to the public without further testing

  for other ingredients. Id. As part of its response to the FDA’s 2017 Inspection

  findings, Confidence conducted “confirmatory testing” of products manufactured

  between March 2016 and October 2017 that had passed its rotational testing plan.

  ECF Nos. 23-15, 25 at ¶ A63–69. Plaintiff argues that the results of the confirmatory

  testing revealed that Confidence’s rotational testing plan was ineffective at ensuring

  that some of its dietary supplements met pre-established ingredient specifications.

  For example, the label on a prenatal multivitamin manufactured by Confidence

  indicates that the supplement contains 15 mg of zinc and 18 mg of iron per two

  tablets. ECF No. 25 ¶ A61. But confirmatory testing revealed that the product

  defendants sold to consumers only had 0.103 mg of zinc and 9.58 of iron per two

  tablets, which means that Confidence’s customers received only a fraction of the

  minerals that they believed they were getting. Id. ¶ A63. Confirmatory testing for

  three other products revealed similar discrepancies. Id. ¶¶ A64–69.




                                           17
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 18 of 36 PageID #: 2424




        Defendants dispute the FDA’s assertions that its rotational testing plan was

  ineffective. They note that the confirmatory testing yielded a more than 97%

  accuracy rate and that only eight of the 289 confirmatory tests yielded results that

  fell below specifications. ECF Nos. 26 ¶¶ 35–38, 27 at 50. Defendants suggest that

  the reason ingredients like zinc and iron fell below specified levels in certain

  supplements was due to chemical interference with other components in the tested

  products. ECF Nos. 27 ¶ 47, 28 ¶ 46. They further argue that “[t]he confirmatory

  testing employed by the third-party laboratory may not have been specifically

  validated for” the products that fell below specification, “and so unavoidable testing

  errors is [sic] highly probable.” ECF No. 27 ¶ 47. Out of an abundance of caution,

  Confidence discontinued three of the four products that failed the confirmatory

  testing, including the prenatal multivitamin described above. ECF No.27 ¶¶ 47, 50.

  The fourth product was revised formulaically but ultimately discontinued for

  economic reasons. ECF No. 27 ¶ 49. Nevertheless, in its response to the FDA’s

  2018 Inspection findings, Confidence reiterated that it would continue to rely on its

  rotational testing plan in which it only tested one ingredient per finished product.

  ECF No. 23-15 at 1. Confidence stated that it would supplement this testing by

  conducting a full test for all ingredients in one lot of each of its products every 12

  months. Id. Defendants now represent that as of January 2019, they abandoned their




                                           18
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 19 of 36 PageID #: 2425




  rotational testing plan altogether and all products currently undergo full label claim

  testing that is carried out by a qualified third-party laboratory. ECF No. 27 ¶ 18.

            4. Failure to Follow Written Procedures and Maintain Records

        Finally, plaintiff argues that the confirmatory testing results that showed that

  some of Confidence’s supplements did not meet specifications demonstrates that it

  failed to follow written procedures for investigating why a particular lot of dietary

  supplement failed to meet specifications and for making decisions regarding how to

  dispose of each failed lot, in violation of 21 C.F.R. § 111.03. ECF No. 21 at 23–24.

  Specifically, plaintiff argues that Confidence’s records failed to demonstrate that its

  quality control personnel conducted any “material review” of the products that did

  not meet specifications before it decided how to dispose of the products. Id. at 24.

  Defendants dispute this allegation and point to destruction reports from 2018 to

  support their position that they conducted a material review before deciding to

  destroy three of the four supplements that failed confirmatory testing. ECF Nos. 25

  ¶ B61, 27-9. Defendants’ expert conceded in his declaration, however, that there

  were what he described as “minor shortfalls” with respect to Confidence’s

  “documentation of activities performed as required by” the cGMP regulations and

  that “the FDA’s dissatisfaction with the performance of the quality operation at

  Confidence appears based on a lack of documentation at the ready,” which

  apparently means that Confidence had the proper documentation somewhere in its


                                            19
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 20 of 36 PageID #: 2426




  facilities but that such documentation was not readily available for the FDA

  inspectors to review. ECF No. 28 ¶¶ 45, 55, 60.

        Confidence responded three times to the FDA’s 2017 Inspection findings and

  three times to the 2018 Inspection. In these responses, Confidence admitted that it

  had indeed violated cGMP regulations. For example, in a response dated February

  3, 2017, Confidence outlined “the Corrective and Preventive Action plans developed

  in accordance with [cGMP], which address the actions Confidence has taken and

  will take to address the remaining observations” investigators made during the 2017

  Inspection. ECF No. 23-31 at 1. On February 28 and May 1, 2017, Confidence

  reiterated that its attorneys were “working together to assist Confidence in correcting

  the [FDA’s] observations . . .” and to “prevent recurrence.” ECF Nos. 23-29 at 1,

  23-30 at 1. In response to the 2018 Inspection, Confidence’s attorney admitted that

  one of the FDA’s observed violations resulted in a product recall due to “the

  company’s inadvertent failure to include the coating process in product

  manufacturing records” and that there were “discrete deficiencies, related to

  documentation that was maintained and available, but not included in batch records

  and . . . a process that is already in place but requires further reinforcement.” ECF

  No. 23-17 at 1.




                                            20
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 21 of 36 PageID #: 2427




     C. Confidence’s Claimed Remedial Actions

        Defendants argue that the FDA’s inspectional findings that form the basis for

  plaintiff’s requested injunction are outdated and that Confidence has taken

  significant steps to comply with cGMP regulations. Defendants represent that over

  85% of all products inspected by the FDA from 2011–2018 are either expired, were

  destroyed, or have been discontinued. ECF Nos. 26 ¶ 29, 27 ¶ 19. Specifically, all

  products based on Traditional Chinese Medicine—which were the subject of the

  majority of the FDA’s violation findings—have been discontinued. ECF Nos. 26 ¶

  21, 27 ¶ 30. As a result, Confidence claims that it only continues to produce 6 of the

  42 dietary supplements that the FDA found to be manufactured in violation of the

  cGMP regulations, and those products have been reformulated and retested. ECF

  Nos. 26 ¶¶ 29–31; 27 ¶ 58.

        Defendants also claim that they have altered their testing methods. As

  described above, while defendants maintain that their rotational testing plan was

  effective, they assert that as of January 2019 they have abandoned that approach and

  that a qualified laboratory now conducts full label claim testing for all products.

  ECF Nos. 26 ¶ 18; 27 ¶ 18. Also, as noted earlier, defendants further state that they

  no longer conduct organoleptic or turbidity testing to identify ingredients, since

  those testing methods were only performed on products that have since been

  discontinued. ECF Nos. 26 ¶ 20, 27 ¶¶ 15–17.


                                           21
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 22 of 36 PageID #: 2428




        In addition to discontinuing allegedly adulterated products and revising their

  testing strategy, defendants retained a consulting firm, REJIMUS, in 2017 to assist

  Confidence with cGMP compliance.         ECF No. 28.      REJIMUS’s consultancy

  relationship with Confidence is ongoing.       ECF No. 26 ¶ 10. Jim Lassiter,

  REJIMUS’s chief operating officer who has over 40 years’ experience in the dietary

  supplement regulatory industry and who has published numerous articles in

  scientific journals concerning dietary supplement manufacturing and cGMP

  compliance, submitted a declaration in opposition to plaintiff’s summary judgment

  motion. ECF No. 28 ¶¶ 1–12. Lassiter claims that he and his team of regulatory

  compliance consultants reviewed all of Confidence’s operations and created a

  customized cGMP plan for Confidence to address issues raised by the FDA. Id. ¶¶

  13–14.

        Lassiter also conducted an in-person inspection and an audit of defendants’

  Port Washington manufacturing facility in 2018 and 2019, respectively. ECF No.

  28. ¶ 13. He was scheduled to perform another physical audit in August 2020, but,

  due to the Covid-19 pandemic, he performed a remote inspection of Confidence’s

  cGMP compliance instead. Id. at ¶¶74–76; ECF No. 26 ¶ 74. During his 2018

  inspection, which preceded the FDA inspection later that year, Lassiter found “minor

  issues” with Confidence’s operation, such as inconsistent temperature monitoring in

  operational areas, but concluded that “Confidence operated in a manner that


                                          22
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 23 of 36 PageID #: 2429




  exceeded the standards commonly found within the industry regarding cGMP.” ECF

  No. 28 ¶¶ 65–66. During his 2019 audit, Lassiter “observed additional steps in

  Confidence’s overall approach to quality assurance,” which included “establishment

  of appropriate specifications for their finished form dietary supplements with

  complete testing against all established specifications for each batch of product

  produced.”   Id. ¶ 67.    Lassiter concluded that Confidence’s testing practices

  “exceed[] the allowances of the regulations regarding such testing and [are] beyond

  common industry practices.” Id. Finally, following his remote inspection in August

  2020, Lassiter determined that “the activities performed in the manufacture of

  Confidence dietary supplement products are in conformance with the regulations,”

  and “the level of compliance in place at Confidence is vastly different from how the

  FDA has described it in consideration of production of products intended for sale in

  the United States.” Id. ¶¶ 75–76.

                                      DISCUSSION

           A. Standard of Review

         Summary judgment may be granted only “if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to judgment as

  a matter of law.” Fed. R. Civ. P. 56(a). “In determining whether there is a genuine

  dispute as to a material fact, [I] resolve all ambiguities and draw all inferences in




                                           23
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 24 of 36 PageID #: 2430




  favor of the non-moving party.” Vincent v. The Money Store, 736 F.3d 88, 96 (2d

  Cir. 2013) (internal citation omitted).

        The FDCA authorizes district courts to provide injunctive relief to restrain

  violations of the statute. 21 U.S.C. § 332(a). Injunctive relief “is appropriate when

  the government has demonstrated that defendants have violated [the FDCA] and that

  there is some reasonable likelihood that the violations may recur.” United States v.

  Hakim, 462 F. Supp. 3d 418, 433 (S.D.N.Y. 2020) (citing United States v. Diapulse

  Corp., 457 F.2d 25, 28–29 (2d Cir. 1972)). “The Court [] has considerable discretion

  in crafting an injunction.” United States v. N.Y. Fish, Inc., 10 F. Supp. 3d 355, 380

  (E.D.N.Y. 2014).

            B. Defendants’ Request for Discovery

        Before addressing whether plaintiff has established that defendants have

  violated the FDCA and, if so, whether such violations are reasonably likely to recur,

  defendants argue that plaintiff is not entitled to summary judgment because they

  have not had an opportunity to conduct discovery.          ECF No. 24 at 16–17.

  Specifically, defendants ask that they be permitted to depose three FDA investigators

  who inspected Confidence’s facilities between 2010 and 2018. Id. Defendants fail

  to show that this request for discovery justifies delaying ruling on plaintiff’s

  summary judgment motion. As an initial matter, defendants did not make their

  request by declaration or affidavit as required by Fed. R. Civ. P. 56(d), and instead


                                            24
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 25 of 36 PageID #: 2431




  argue their need to depose the FDA inspectors in their memorandum in opposition

  to plaintiff’s summary judgment motion. “A reference . . . to the need for additional

  discovery in a memorandum of law in opposition to a motion for summary judgment

  is not an adequate substitute for a Rule 56[d] affidavit . . . and the failure to file an

  affidavit under Rule 56[d] is itself sufficient grounds to reject a claim that the

  opportunity for discovery was inadequate.” Paddington Partners v. Bouchard, 34

  F.3d 1132, 1137 (2d Cir. 1994).

        Moreover, defendants agreed to a briefing schedule over a year before plaintiff

  filed its summary judgment motion. ECF No. 11. Defendants thus had ample time

  to pursue discovery and chose not to do so. “A party who both fails to use the time

  available and takes no steps to seek more time until after a summary judgment

  motion has been filed need not be allowed more time for discovery absent a strong

  showing of need.” Burlington Coat Factory Warehouse. v. Esprit De Corp., 769

  F.2d 919, 928 (2d Cir. 1985). Defendants fail to make such a showing. They claim

  that they need to depose the FDA investigators “in order to develop a fuller record

  showing that specific remedial measures taken by Confidence has mooted this case

  and whether the measures taken show that the alleged violations identified by the

  government will not recur.” ECF No. 24 at 16–17. But defendants fail to explain

  how the FDA investigators, none of whom have inspected Confidence’s facilities in

  over two years, would have any knowledge of the purported remedial measures that


                                             25
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 26 of 36 PageID #: 2432




  defendants have taken to make their operations cGMP compliant. Thus, “whatever

  discovery went undone was the consequence of [defendants’] own conduct and was

  in any event inconsequential.” Burlington Coat Factory, 769 F.2d at 925. I therefore

  decline to postpone deciding plaintiff’s summary judgment motion to permit

  defendants to depose the FDA investigators and turn now to the merits of plaintiff’s

  motion.

            C. Defendants’ FDCA Violations

        As described above, plaintiff alleges that defendants violate the FDCA by

  distributing adulterated dietary supplements in interstate commerce and by causing

  their dietary supplements to become adulterated while holding them for sale after

  shipment of one or more of their components in interstate commerce. See 21 U.SC.

  §§ 331(a), (k). Defendants admit that the products they manufacture are dietary

  supplements and thus food within the meaning of the FDCA. ECF No. 25 ¶ A35.

  They also admit that they manufacture their dietary supplements from components

  shipped in interstate commerce and that they distribute their products in interstate

  commerce. Id. ¶¶ A24–26. Yet defendants argue that summary judgment should be

  denied because “genuine issues of material facts [sic] exist as to the accuracy of the

  FDA inspection findings at Confidence and whether they adequately reflect

  Confidence's operations today.” ECF No. 24 at 16.




                                           26
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 27 of 36 PageID #: 2433




         First, defendants argue that some of the FDA’s inspectional observations are

  erroneous because it found violations for products that are not subject to cGMP

  regulations. Specifically, defendants argue that some products the FDA identified

  as violating the cGMP regulations during its last three inspections were not subject

  to cGMP regulations because they were “export only” products or were created for

  “promotional” or “research and development” purposes and thus “not intended for

  human consumption.” ECF No. 24 at 17–18. For this reason, defendants contend,

  “at least nine inspectional observations are without merit and should not be held

  against Confidence.” Id. at 18.

        Even assuming that the cGMP regulations do not apply to the products that

  were the subject of these nine inspectional observations, defendants fail to raise a

  genuine issue of material fact that their operations were cGMP compliant at the time

  of the FDA inspections. To begin, the FDA made a total of 21 inspectional

  observations during its last three inspections of Confidence’s facilities. See ECF

  Nos. 23-13, 23-27, 23-24.      Even if the FDA erroneously applied the cGMP

  regulations to products that were the subject of 9 of its observations that defendants

  challenge, it still found 12 additional violations in a three-year span. “A single

  violation provides a sufficient basis for the government to seek injunctive relief.”

  N.Y. Fish, Inc., 10 F. Supp. 3d at 369–70. Indeed, defendants admit to the conduct

  that formed the basis of many of the FDA’s violation findings as they relate to dietary


                                            27
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 28 of 36 PageID #: 2434




  supplements that were intended for sale in interstate commerce. See, e.g., Nos. 26

  ¶¶ 38–41 (admitting that confirmatory testing revealed that four products that passed

  Confidence’s rotational testing scheme fell below specifications); 27 ¶¶ 14–18

  (admitting that Confidence used challenged organoleptic and turbidity testing

  methods to identify ingredients in now discontinued Traditional Chinese Medicine

  products); id. ¶ 34 (admitting to using material provided by Chinese supplier as

  reference standard to verify dietary ingredients); id ¶ 36 (admitting to not verifying

  the presence of dietary ingredients in Traditional Chinese Medicine “proprietary

  blends”); id. ¶ 41 (admitting recordkeeping violations and process control issues

  during most recent inspection); ECF No. 23-17 at 1 (admitting that one of the FDA’s

  observed violations resulted in a product recall due to “the company’s inadvertent

  failure to include the coating process in product manufacturing records”).

        “Courts have accorded deference to the FDA’s determination that a firm is in

  violation of the [c]GMP regulations.” United States v. 789 Cases, More or Less, of

  Latex Surgeons’ Gloves, an Article of Device, 799 F. Supp. 1275, 1287 (D.P.R.

  1993). Defendants’ arguments about the legal significance of facts (the existence of

  which they concede), such as whether their testing regime was appropriate or

  whether they satisfy cGMP verification requirements for products containing

  proprietary blends, thus cannot defeat plaintiff’s summary judgment motion. See

  James T. O’Reilly & Katharine A. Van Tassel, Food & Drug Administration, § 7:21


                                           28
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 29 of 36 PageID #: 2435




  (4th Ed. 2014) (citing United States v. Richlyn Labs., 827 F. Supp. 1145 (E.D. Pa.

  1992)). “Agencies (unlike courts) have unique expertise, often of a scientific or

  technical nature, relevant to applying a regulation to complex or changing

  circumstances.” Kisor v. Wilkie, 139 S. Ct. 2400, 2413 (2019) (internal quotations

  omitted). Because “[t]he court itself is not expert on the . . . scientific issues which

  must be explored” to determine whether defendants’ manufacturing practices were

  sufficient to verify the identity, purity, strength, and composition of the ingredients

  in their dietary supplements, I defer to the FDA’s findings in six inspections

  throughout the past decade that defendants have repeatedly failed to comply with the

  cGMP regulations. Diapulse, 457 F.2d at 29.

         Defendants also argue that a genuine issue of material fact exists because two

  observations the FDA made during the 2018 Inspection were erroneously cited as

  “repeat observations.” ECF No. at 19. Whether the violations the FDA found during

  the 2018 Inspection were repeat or new is irrelevant to whether plaintiff is entitled

  to summary judgment. Indeed, as described above, a single violation can be

  sufficient to entitle the government to injunctive relief. N.Y. Fish, Inc., 10 F. Supp.

  3d at 369–70. In any event, even though the observed violations at issue in the 2018

  Inspection involved a product not at issue in prior inspections, they did relate to the

  same type of conduct—namely, defendants’ failure to verify dietary ingredient and

  finished product specifications—that the FDA observed in prior inspections. ECF


                                            29
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 30 of 36 PageID #: 2436




  No. 23-13 at 1–2. Thus, FDA inspectors did not err when they labeled these

  observations as “repeat observations.” ECF No. 24 at 19.

        Finally, defendants argue that “Confidence’s current revitalized testing

  regime includes numerous in-process controls and accountability to abide by” the

  cGMP regulations, as demonstrated by their expert’s August 2020 remote

  inspection, and thus the FDA’s “inspectional observations specific to manufacturing

  operations no longer exist as alleged violations.” ECF No. 24 at 19–20. Even

  assuming that Confidence has, in fact, improved its cGMP compliance since the

  FDA’s last inspection, that is not enough to and avoid the issuance of an injunction.

  “It is clear . . . that a court’s power to grant injunctive relief survives discontinuance

  of the illegal conduct.” Hakim, 462 F. Supp. 3d at 433 (granting injunctive relief on

  summary judgment) (citing United States v. W.T. Grant Co., 345 U.S. 629, 633

  (1953)). Having established defendants’ long history of cGMP regulations, whether

  an injunction should be issued turns on “the likelihood of continuing violation or

  recommencement of the offensive behavior,” Diapulse, 457 F.2d at 28–29, an

  inquiry to which I now turn.

            D. Reasonable Likelihood of Recurrence

        Plaintiff argues that despite defendants’ claimed voluntary remedial measures,

  there is a reasonable likelihood that cGMP violations will recur absent an injunction.

  ECF No. 21 at 24–25. “In deciding whether injunctive relief is appropriate after a


                                             30
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 31 of 36 PageID #: 2437




  defendant claims to have voluntarily c[e]ased illegal behavior, it is key that there be

  some ‘cognizable danger of recurrent violation.’” Hakim, 462 F. Supp. 3d at 433

  (quoting W.T. Grant Co., 345 U.S. at 633). Before granting a statutory injunction,

  courts consider “all the circumstances,” including the following factors “(1) the

  bona fides of the expressed intent to comply; (2) the effectiveness of the

  discontinuance; and (3) in some cases, the character of the past violations.” Id.; see

  also EEOC v. KarenKim, Inc., 698 F.3d 92, 100 (2d Cir. 2012). One important

  indicator of the likelihood of recurrent violation is a past record of noncompliance.

  Diapulse, 457 F.2d at 29. “Courts should be particularly cautious when faced with

  corrective measures that appear to take place in anticipation of or in reaction to legal

  action.” Hakim, 462 F. Supp. 3d at 434 (citing United States v. Or. State Med. Soc’y,

  343 U.S. 326 (1952)). Defendants accordingly “face a heavy burden to establish

  mootness in such cases because otherwise they would simply be free to return to

  their old ways after the threat of a lawsuit ha[s] passed.” Iron Arrow Soc’y v.

  Heckler, 464 U.S. 67, 72 (1983) (internal quotation omitted).

        Here, Confidence’s multiple cGMP regulation violations over the course of

  many years weighs in favor of finding that its noncompliant behavior would recur

  absent an injunction. Moreover, Chao claims that the FDA and DOJ advised him

  that they intended to file suit “shortly after October 2017.” ECF No. 26 ¶ 79.

  Confidence took many of its remedial measures only after being informed of the


                                            31
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 32 of 36 PageID #: 2438




  government’s intention to litigate, which also weighs in favor of issuing an

  injunction.   These remedial measures include (1) discontinuing all dietary

  supplements based on Traditional Chinese Medicine, which were the subject of a

  majority of the FDA’s observed violations; (2) stopping organoleptic and turbidity

  testing as a means of identifying dietary ingredients; (3) abandoning Confidence’s

  rotational testing plan in favor of conducting full label claim testing; and (4)

  implementing recommendations of its third-party cGMP compliance consultant

  REJIMUS. ECF Nos. 26 ¶¶ 18–21, 69–71. Indeed, many of the violations the FDA

  observed from its most recent inspections are for violations of the same regulations

  that were the subject of its 2012 civil in rem forfeiture action, such as failure to

  conduct appropriate tests to verify the identity of a product ingredient and failure to

  ensure that finished batches of dietary supplements met product specifications. ECF

  No. 23-41 ¶¶ 17–18.

        Defendants argue that the amount of time that has elapsed since the FDA’s

  last inspection of defendants’ facilities also raises questions of fact about whether

  the FDA’s findings accurately represent the current manufacturing conditions at

  Confidence. They point to the fact that plaintiff did not file its complaint until 286

  days after the FDA’s last inspection, and over two years have passed since that

  inspection. Defendants similarly raise a laches defense in this case, which must be

  rejected. ECF No. 7 at Affirmative Defense #8. “The principle that the United States


                                            32
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 33 of 36 PageID #: 2439




  are not . . . barred by any laches of their officers, however gross, in a suit brought by

  them as a sovereign government to enforce a public right, or to assert a public

  interest, is e[s]tablished past all controversy or doubt.” United States v. Beebe, 127

  U.S. 338, 344 (1888); see also Davila v. Lang, 343 F. Supp. 3d 254, 283 (S.D.N.Y.

  2018) (laches defense is not generally available against federal government); United

  States v. Berst, 2012 WL 4361408, at *3 (D. Or. Aug. 2, 2012), report and

  recommendation adopted 2012 WL 4361559 (D. Or. Sept. 20, 2012) (rejecting

  laches defense and granting summary judgment and injunction against defendant’s

  sale of dietary supplements despite seven-year gap between FDA inspection and

  filing of complaint). Thus, despite defendants’ claim that they no longer engage in

  conduct that violates the cGMP regulations, their long history of noncompliance

  weighs in favor of granting an injunction.

        Nevertheless, there are aspects of plaintiff’s requested injunction that caution

  against issuing an injunction of the scope plaintiff proposes. Plaintiff’s proposed

  injunction would permanently restrain defendants from receiving, manufacturing,

  preparing, packing, repacking, labeling, holding, or distributing dietary supplements

  in interstate commerce unless and until certain conditions are met. ECF No. 22 ¶ 5.

  One of those conditions is that defendants “recall and destroy, under FDA’s

  supervision . . . all dietary supplements (including raw and in-process materials and

  finished products) that were received, manufactured, prepared, packed, repacked,


                                             33
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 34 of 36 PageID #: 2440




  labeled, held, or distributed between March 23, 2016 and the date of entry” of the

  injunction. Id. ¶ 5C (emphasis added). Defendants have performed a financial

  analysis of such a mandatory recall and estimate that it would cost $3,353,525.39,

  which would shut Confidence down entirely. ECF No. 26 ¶¶ 46–47. While the

  possibility of defendants going out of business cannot defeat an injunction—see

  Diapulse, 457 F.2d at 29—“[i]njunctive relief should be narrowly tailored to fit

  specific legal violations,” and “should not impose unnecessary burdens on lawful

  activity.” U.S. v. Blue Ribbon Smoked Fish, Inc., 56 F. App’x 542, 543 (2d Cir.

  2003) (quoting Soc’y For Good Will To Retarded Children, Inc. v. Cuomo, 737 F.2d

  1239, 1251 (2d Cir. 1984)).

        A more narrowly tailored injunction may be appropriate. Confidence claims

  that it currently manufactures 31 dietary supplements, only 6 of which have led to

  FDA inspectional observations of noncompliance with cGMP regulations. ECF No.

  26 ¶¶ 15, 29–34. Indeed, defendants have represented that they have already

  destroyed or discontinued 85% of the products that the FDA found were

  manufactured in violation of the cGMP regulations. Id. ¶ 29. Moreover, as

  mentioned earlier, the confirmatory tests conducted by a third-party laboratory,

  which Confidence provided to the FDA, demonstrated that more than 97% of 289

  tested product samples met specifications. ECF No. 23-15. Considering these data,

  it is unclear how the recall and destruction of all Confidence’s dietary supplements,


                                           34
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 35 of 36 PageID #: 2441




  including those that were never the subject of FDA inspectional observations, is

  necessary to advance the goals of the FDCA when a more limited recall that would

  be less burdensome to defendants may be sufficient.

        Plaintiff argues that, in the absence of their proposed injunction, “it would be

  easier and far less expensive for Defendants to reverse their alleged compliance

  measures, begin manufacturing their allegedly discontinued products, begin

  distributing domestically their alleged export-only products, and discontinue their

  association with an outside consultant.” ECF No. 29 at 9. That certainly may be the

  case, especially considering that defendants themselves represent that they have

  “expended millions of dollars on cGMP regulatory compliance efforts.” ECF No.

  26 at 42. But the reverse may also be true. The amount of money defendants have

  already allegedly sunk into updating their compliance regime, as well as the

  transaction costs associated with reintroducing lines of products that they know will

  invite scrutiny from the FDA, may well deter defendants from returning to a state of

  operation that was in place when the FDA last inspected their facilities over two

  years ago. A hearing to discuss the scope of an injunction would thus be beneficial.

        In sum, plaintiff has demonstrated defendants’ history of non-compliance

  with cGMP regulations and that a permanent injunction is appropriate. Even though

  an injunction is necessary, however, plaintiff’s proposed injunction may be

  overbroad insofar as it would require recall and destruction of all of defendants’


                                           35
Case 2:19-cv-03073-ERK-SIL Document 30 Filed 01/28/21 Page 36 of 36 PageID #: 2442




  dietary supplements, including those that the FDA did not observe as being

  manufactured in violation of the cGMP regulations. Under these circumstances, my

  case manager will set the case down for (virtual) oral argument solely limited to

  whether the condition in paragraph 5C of plaintiff’s proposed injunction order,

  which requires defendants to recall and destroy all dietary supplements it

  manufactured after March 23, 2016, is appropriate.5

                                 CONCLUSION

        Plaintiff’s motion for summary judgment is granted. Plaintiff has established

  that a permanent injunction is appropriate. My case manager will schedule a virtual

  hearing to determine if the condition in paragraph 5C of plaintiff’s proposed

  injunction order is appropriate.



                                                     SO ORDERED.

                                                     Edward R. Korman
  Brooklyn, New York                                 Edward R. Korman
  January 28, 2021                                   United States District Judge




  5
    Although defendants demand a jury trial—ECF No. 7—an action for an injunction
  under 21 U.S.C. § 332(a) is purely equitable in nature and a jury trial on the
  injunction is not required under the Seventh Amendment.
                                          36
